Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/003272 (hereafter—Kobayashi--).
English version US 10,882,117 will be used hereafter as the English translation of WO 2018/003272.  Refer to US 10,882,117 for details.
In regards to claim 1, Kobayashi discloses a rotary cutting tool (8) comprising a diamond film (5) coated onto a tip end section of a tool body having a chip discharge groove, said rotary cutting tool characterized in that a rake face (11 and/or 14 as on Figures 10A-13) is concavely provided in a cutting edge-side chip discharge groove formation surface (13(41)) constituting the chip discharge groove of the tool body, from a cutting edge (3) and along the cutting edge (see Figures 10A-13).
In regards to claim 3, Kobayashi discloses the rotary cutting tool according to claim 1, Kobayashi also discloses that the cutting edge-side chip discharge groove formation surface (13(41)) and rake face (14) are mutually parallel (see Figure 11).
In regards to claim 7, Kobayashi discloses the rotary cutting tool according to claim 1, Kobayashi also discloses that a tool base material is exposed at a portion or an entirety of the rake face (see Figures 10A, 11-13).
Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP’2018-008363 (hereafter—JP’363--).
In regards to claim 1, JP’363 discloses a rotary cutting tool (100) comprising a diamond film (10) coated onto a tip end section of a tool body having a chip discharge groove, said rotary cutting tool characterized in that a rake face (1) is concavely provided in a cutting edge-side chip discharge groove formation surface (11 or 31) constituting the chip discharge groove of the tool body, from a cutting edge (13) and along the cutting edge (see Figure 2).
In regards to claim 2, JP’363 discloses the rotary cutting tool according to claim 1, JP’363 also discloses that the cutting edge-side chip discharge groove formation surface (31) and the rake face are mutually non-parallel (see Figure 2), the rake face (1) is configured so as to become an inclined surface separating from the cutting edge-side chip discharge groove formation surface (31), from the cutting edge (13) toward an inside of the tool body, and an inclination angle (θ1) of the rake face (1) is set to 5° or less (note that angle θ1 is disclosed on the Machine Translation as being acute and being 1; see at highlighted portion on at least page 7 of the translation).
In regards to claim 3, JP’363 discloses the rotary cutting tool according to claim 1, JP’363 also discloses that the cutting edge-side chip discharge groove formation surface (31) and rake face (1) are mutually parallel (see Figure 9 and highlighted portion on page 7).
In regards to claim 4, JP’363 discloses the rotary cutting tool according to claim 1, JP’363 also discloses that that the cutting edge-side chip discharge groove formation surface (31) is coated with the diamond film having a film thickness (H2) is for example 18µm (which is a value between the claimed range from 8 µm to 30 µm, inclusive) and a height of a level-difference surface connecting the cutting edge-side chip discharge groove formation surface and the rake face (H1-H2) is 0.5 times (which is a value of the claimed range from 0.5-times to 8-times) the film thickness of the diamond film at the cutting edge-side chip discharge groove formation surface (see page highlighted section on pages 6-7 and 9 of the Machine Translation).
In regards to claim 5, JP’363 discloses the rotary cutting tool according to claim 2, JP’363 also discloses that that the cutting edge-side chip discharge groove formation surface (31) is coated with the diamond film having a film thickness (H2) is for example 18µm (which is a value between the claimed range from 8 µm to 30 µm, inclusive) and a height of a level-difference surface connecting the cutting edge-side chip discharge groove formation surface and the rake face (H1-H2) is 0.5 times (which is a value of the claimed range from 0.5-times to 8-times) the film thickness of the diamond film at the cutting edge-side chip discharge groove formation surface (see page highlighted section on pages 6-7 and 9 of the Machine Translation).
In regards to claim 6, JP’363 discloses the rotary cutting tool according to claim 3, JP’363 also discloses that that the cutting edge-side chip discharge groove formation surface (31) is coated with the diamond film having a film thickness (H2) is for example 18µm (which is a value between the claimed range from 8 µm to 30 µm) and a height of a level-difference surface connecting the cutting edge-side chip discharge groove formation surface and the rake face (H1-H2) is 0.5 times (which is a value of the claimed range from 0.5-times to 8-times) the film thickness of the diamond film at the cutting edge-side chip discharge groove formation surface (see page highlighted section on pages 6-7 and 9 of the Machine Translation).
In regards to claim 7, JP’363 discloses the rotary cutting tool according to claim 1, JP’363 also discloses that a tool base material is exposed at a portion or an entirety of the rake face (see Figures 2 and 6).
In regards to claim 8, JP’363 discloses the rotary cutting tool according to claim 2, JP’363 also discloses that a tool base material is exposed at a portion or an entirety of the rake face (see Figures 2 and 6).
In regards to claim 9, JP’363 discloses the rotary cutting tool according to claim 3, JP’363 also discloses that a tool base material is exposed at a portion or an entirety of the rake face (see Figures 2 and 6).
In regards to claim 10, JP’363 discloses the rotary cutting tool according to claim 4, JP’363 also discloses that a tool base material is exposed at a portion or an entirety of the rake face (see Figures 2 and 6).
In regards to claim 11, JP’363 discloses the rotary cutting tool according to claim 5, JP’363 also discloses that a tool base material is exposed at a portion or an entirety of the rake face (see Figures 2 and 6).
In regards to claim 12, JP’363 discloses the rotary cutting tool according to claim 6, JP’363 also discloses that a tool base material is exposed at a portion or an entirety of the rake face (see Figures 2 and 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’2018-008363 (hereafter--JP’363--) as applied to claims 1-12 above.
In regards to claims 13-24, JP’363 discloses the rotary cutting tool according to claims 1-12 respectively, JP’363 also discloses that a level-difference surface (refer to the surface where rake face 1 extends from 11 to cutting edge 13) connecting the cutting edge-side chip discharge groove formation surface and the rake face is provided at a position separated from the cutting edge by a distance (L).  See Figures 4-8.
However, JP’363 fails to explicitly disclose that the distance ranges from 30 µm to 350 µm.
Since JP’363 does, however, disclose that the level-difference surface is at a position separated from the cutting edge by the distance L; the distance L constitute a defined value of the cutting tool. Therefore, the distance of the level-difference surface from the cutting edge is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is the distance will depend on the desired chip breaking properties and increase cutting edge strength by suppression of edge cracking. Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined distance of the level-difference surface from the cutting edge, were disclosed in the prior art by JP’363, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide JP’363’s distance L of the level-difference surface from the cutting edge to be within a desired range such as from 30 µm to 350 µm.  In re Aller, 105 USPQ 233.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are noted as disclosing all of the claimed limitations of at least claim 1:
Osaki et al. US 9,868,160
Garrick et al. US 7,575,401
Storch US 5,632,576
Iwamoto et al. US 2003/0198525
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE N RAMOS/Primary Examiner, Art Unit 3722